Citation Nr: 1217382	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  07-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for memory loss.  

2.  Entitlement to service connection for a spinal disability. 

3.  Entitlement to service connection for a bilateral shoulder disability.  

4.  Entitlement to service connection for nerve damage to the diaphragm.

5.  Entitlement to service connection for a respiratory disability.  

6.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision from the New York, New York, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for memory loss, arthritis and spinal stenosis, frozen shoulders, nerve damage to the diaphragm, breathing problems, and a TDIU.  Following the RO's re-characterization of the issues into the single issue of "whether the injuries sustained by the Veteran on November 7, 1974, were incurred in the line of duty," in the January 2007 statement of the case (SOC), the issues have been re-characterized to better comport to the evidence of record and the Veteran's contentions.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

The Veteran seeks service connection for memory loss, a spinal disability, a bilateral shoulder disability, nerve damage to the diaphragm, and a respiratory disability, and entitlement to a TDIU.  The Veteran claims that, prior to his November 1974 accident he got off duty, had a beer with a buddy, and went upstairs to where he lived.  Thereafter, he remembers nothing of what happened.  He also has claimed that he was told by others that he was pushed off of his balcony in November 1974.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4). 

In general, service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active military service.  38 U.S.C.A. § 1131.  "In line of duty" means an injury or disease incurred or aggravated during active service and not the result of the Veteran's own willful misconduct or a result of his abuse of alcohol or drugs.  38 C.F.R. § 3.1(m).  

Service treatment records (STRs) dated on November 1, 1974, note that the Veteran was brought by ambulance and was "apparently" acutely drunk when he fell from a second story deck.  He had an odor of alcohol.  Witnesses reported that the Veteran was drinking heavily.  Final diagnoses of acute alcoholic intoxication, resolving, and head trauma, possible cerebral contusion, and possible subdural hematoma, were given.  He was discharged from the hospital on November 8, 1974.  

July 1975 personnel records indicate that the Veteran had a cerebral contusion in November 1974, and was given diagnoses of post concussion syndrome, headaches, and cerebral contusion.  It was noted that his condition did not exist prior to enlistment; line of duty; misconduct status unknown pending investigative report.  A review of the Veteran's personnel records and STRs do not reveal that a determination regarding whether his November 1974 accident was in the line of duty or due to willful misconduct or the abuse of alcohol was made during service.  His Form DD-214 indicates that the character of his service at discharge in 1978 was honorable.  

In May 2005 the RO determined that the Veteran's November 1974 accident did not occur in the line of duty because it was caused by own willful misuse of alcohol and therefore his current claimed disabilities could not be granted service connection.  The Board disagrees.  First, the Veteran's STRs do not note that he fell from his balcony because he was intoxicated or due to willful misconduct, but merely that he appeared acutely intoxicated and smelled of alcohol; no cause for his fall was noted.  Second, during service the military did not determine that his accident was a result of alcohol abuse or willful misconduct in a formal line of duty finding.  Third, there is no evidence indicating that the Veteran's claim to have been pushed from his balcony in November 1974 is not credible.  

Simply put, the evidence of record does not show that his November 1974, accident was a result of his own willful misconduct.  The Board finds that the injuries sustained were in the line of duty and not due to the Veteran's misconduct.  See 38 C.F.R. § 3.1(m), (n).  

Given that the Veteran claims to suffer memory loss, a spinal disability, a bilateral shoulder disability, nerve damage to the diaphragm, and a respiratory disability due to his November 1974 accident, a VA examination and opinion must be provided regarding the nature and etiology of his claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c). 

Because the Veteran's service connection claims are being remanded, and because adjudication of these claims may impact adjudication of his TDIU claim, these claims are inextricably intertwined and the Veteran's TDIU claim also must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Schedule the Veteran for VA medical examinations to determine the nature and etiology of any current memory loss disability, a spinal disability, a bilateral shoulder disability, nerve damage to the diaphragm, and a respiratory disability.  All necessary testing should be conducted.  As to any and all current cognitive/memory loss disorders, any disability of any spinal segment (cervical, thoracic, and lumbar), any shoulder disability of either arm, and any diaphragm and respiratory disorder identified and diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not related to the Veteran's November 1974 accident, which the examiner must accept as fact occurred in the line of duty and was not due to his own willful misconduct or abuse of alcohol.  The examiner must note and discuss the Veteran's STRs.  

If an examiner finds that any of the Veteran's claimed disabilities are related to service, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, by themselves, render him unable to secure or follow a substantially gainful occupation. 

The examiner is advised that advancing age, any impairment caused by conditions that are not service connected, including non service connected mental or personality problems, and prior unemployability status must be disregarded when determining whether a Veteran currently is unemployable.  

The claim folder must be made available to the examiners for review in conjunction with all examinations.  A detailed rationale for all medical opinions must be provided. 

If an examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claims should then be readjudicated.  If any the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.





The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



